Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the after final amendment filed on 10/26/2021.
Claims 1, 8 and 15 are amended by the Applicants.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of a constraint guided hybrid test system for application programs. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…wherein the performing mutates an initial seed input to generate a first set of seed inputs; performing a concolic execution for the program code using the first set of seed inputs to generate a second set of seed inputs; determining constraint information associated with the second set of seed inputs by analyzing the concolic execution; and performing one or more modified grey box fuzzing based on the second set of seed inputs bounded to the constraint information, wherein the one or more modified grey box fuzzing causes at least a portion of a seed input corresponding to the constraint information to be immutable while the rest of the seed input are mutable so subsequent mutations only mutate mutable portions” as recited in claim 1,  “…wherein the performing mutates an initial seed input to generate a first set of seed inputs; performing a concolic execution for the program code using the first set of seed inputs to generate a second set of seed inputs; determining constraint information associated with the second set of seed inputs by analyzing the concolic execution; and performing one or more modified grey box fuzzing based on the second set of seed inputs bounded to the constraint information, wherein the one or more modified grey box fuzzing causes at least a portion of a seed input corresponding to the constraint information to be immutable while the rest of the seed input are mutable so subsequent mutations only mutate mutable portions” as recited in claim 8 and  “…wherein the performing mutates an initial seed input to generate a first set of seed inputs; performing a concolic execution for the program code using the first set of seed inputs to generate a second set of seed inputs; determining constraint information associated with the second set of seed inputs by analyzing the concolic execution; and performing one or more modified grey box fuzzing based on the second set of seed inputs bounded to the constraint information, wherein the one or more modified grey box fuzzing causes at least a portion of a seed input corresponding to the constraint information to be immutable while the rest of the seed input are mutable so subsequent mutations only mutate mutable portions” as recited in claim 15.  
The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Böhme, Marcel et al. discloses Existing Greybox Fuzzers (GF) cannot be effectively directed, for instance, towards problematic changes or patches, towards critical system calls or dangerous locations, or towards functions in the stack trace of a reported vulnerability that we wish to reproduce. In this paper, we introduce Directed Greybox Fuzzing (DGF) which generates inputs with the objective of reaching a given set of target program locations efficiently. We develop and evaluate a simulated annealing-based power schedule that gradually assigns more energy to seeds that are closer to the target locations while reducing energy for seeds that are further away. Experiments with our implementation AFLGo demonstrate that DGF outperforms both directed symbolic-execution-based white box fuzzing and undirected greybox fuzzing. We show applications of DGF to patch testing and crash reproduction, and discuss the integration of AFLGo into Google’s continuous fuzzing platform OSS-Fuzz. Due to its directedness, AFLGo could find 39 bugs in several well-fuzzed, security-critical projects like LibXML2. 17 CVEs were assigned

Böhme, Marcel et al. discloses Coverage-based Greybox Fuzzing (CGF) is a random testing approach that requires no program analysis. A new test is generated by slightly mutating a seed input. If the test exercises a new and interesting path, it is added to the set of seeds; otherwise, it is discarded. We observe that most tests exercise the same few “high-frequency” paths and develop strategies to explore significantly more paths with the same number of tests by 

Pham, Van-Thuan, et al. discloses Coverage-based greybox fuzzing (CGF) is one of the most successful approaches for automated vulnerability detection. Given a seed file (as a sequence of bits), a CGF randomly flips, deletes or copies some bits to generate new files. CGF iteratively constructs (and fuzzes) a seed corpus by retaining those generated files which enhance coverage. However, random bit flips are unlikely to produce valid files (or valid chunks in files), for applications processing complex file formats. In this work, we introduce smart greybox fuzzing (SGF) which leverages a high-level structural representation of the seed file to generate new files. We define innovative mutation operators that work on the virtual file structure rather than 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193